COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Coleman and
          Senior Judge Duff
Argued at Alexandria, Virginia


DANIEL SCOTT BESCHER
                                               MEMORANDUM OPINION *
v.   Record No. 1489-97-4                   BY JUDGE CHARLES H. DUFF
                                                APRIL 14, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                   Carleton Penn, Judge Designate
           Robert J. Hartsoe (Boyd J. Brown, II;
           Hartsoe & Brown, P.L.L.C., on brief), for
           appellant.

           Daniel J. Munroe, Assistant Attorney General
           (Richard Cullen, Attorney General, on brief),
           for appellee.



     Daniel Scott Bescher appeals from a judgment of the trial

court convicting him of embezzlement.   He asserts that the trial

court lacked jurisdiction to hear the case.    We disagree and

affirm.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     So viewed, the evidence proved that Curtis and Tim

McGlothlin were in a band with appellant.    In March 1996, the

band members decided they would practice at appellant's residence
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
in Fauquier County, and the McGlothlins moved their musical

equipment there.   Later that month, however, appellant moved to

West Virginia and, without permission, took with him the

McGlothlins' musical equipment.   He did not advise Curtis

McGlothlin when he moved, nor did he provide a forwarding

address.    Curtis McGlothlin first learned that something was

amiss when he called appellant's phone number and reached a

recording that the phone had been disconnected.   A letter that

Tim McGlothlin mailed to appellant was sent back, marked "Return

to Sender."
     The equipment that appellant took with him included a guitar

amplifier belonging to Curtis McGlothlin.   After leaving Fauquier

County, he made no effort to contact the McGlothlins to let them

know how they could reclaim their equipment.   On October 1, 1996,

appellant, without authorization, used the amplifier as

collateral for a loan he secured from a pawn shop located in West

Virginia.

     In denying appellant's motion to dismiss for lack of

jurisdiction, the trial court found that
          [a]n examination of the circumstances of the
          removal of the personalty from Fauquier
          County, Virginia, shows "unauthorized and
          wrongful exercise of dominion and control
          over another's personal property, to
          exclusion of or inconsistent with rights of
          the owner." So the wrongful conversion had
          already occurred in Virginia before the
          unauthorized pawning by [appellant] occurred
          in West Virginia.


(Citation omitted.).



                                  2
       Code § 19.2-239 provides that "[t]he circuit courts . . .

shall have exclusive original jurisdiction for the trial of all

presentments, indictments and informations for offenses committed

within their respective circuits."

       A defendant challenged the jurisdiction of the trial court

under circumstances analogous to those in the present case in

Rhodes v. Commonwealth, 145 Va. 893, 134 S.E. 723 (1926).       The

defendant was the president of a company in Bristol, Virginia.
See id. at 894, 134 S.E. at 723.       He appropriated some of the

company's notes, which were located in Virginia, and discounted

them for cash in Bristol, Tennessee.       See id. at 894-95, 134 S.E.

at 723-24.   The defendant contended that the Virginia court

lacked jurisdiction because the crime was consummated in

Tennessee.    See id. at 895, 134 S.E. at 724.     The Supreme Court

held that there was sufficient evidence proving that the

defendant intended to appropriate the notes to his own use before

he reached the Tennessee border.       See id. at 896, 134 S.E. at

724.   Thus, the Court concluded, the trial court had

jurisdiction. See id.
          "[I]f one is intrusted with property in one
          county, and there forms the intention of
          fraudulently appropriating it to his own use,
          and, pursuant to such intention, goes with it
          to another county, where he accomplishes his
          object by pawning it, his crime may be deemed
          committed in the place where he received the
          property and formed the criminal intent."


Id. (citation omitted).

       "To establish the crime of embezzlement under Code



                                   3
§ 18.2-111, the Commonwealth must prove that the accused

wrongfully appropriated to his or her own use or benefit, with

the intent to deprive the owner thereof, the property entrusted

or delivered to the accused."    Zoretic v. Commonwealth, 13 Va.

App. 241, 243, 409 S.E.2d 832, 833-34 (1991) (emphasis added).

"Because direct proof of intent is often impossible, it must be

shown by circumstantial evidence."    Servis v. Commonwealth, 6 Va.

App. 507, 524, 371 S.E.2d 156, 165 (1988).   "Intent in fact is

the purpose formed in a person's mind, which may be shown by the

circumstances surrounding the offense, including the person's

conduct and his statements."    Nobles v. Commonwealth, 218 Va.

548, 551, 238 S.E.2d 808, 810 (1977).   "The inferences to be

drawn from proven facts, so long as they are reasonable, are

within the province of the trier of fact."    Hancock v.

Commonwealth, 12 Va. App. 774, 782, 407 S.E.2d 301, 306 (1991).

     The McGlothlins entrusted their musical equipment to

appellant in Fauquier County.   Shortly thereafter, and without

notifying the McGlothlins, appellant moved out of state and took

the equipment with him.   Appellant did not advise the McGlothlins

that he was taking the equipment, nor did he leave a forwarding

address or phone number where he could be reached.   After moving,

appellant made no effort to contact the McGlothlins.   He

subsequently used Curtis McGlothlin's amplifier as collateral for

a pawn shop loan.

     The issue here is not whether appellant intended to embezzle



                                 4
the McGlothlins' property, but when and where he formed that

intent.   The evidence sufficiently proved, and the trial court

found, that appellant intended to convert the McGlothlins'

equipment to his own use and benefit when he took it with him

upon leaving Fauquier County in March 1996.    The use of the

amplifier as collateral in West Virginia was competent evidence

of appellant's criminal intent, but did not mark the commencement

of the crime.    That occurred when appellant unlawfully

appropriated the equipment to his own use and removed it, without

authorization, from Virginia to West Virginia.
     It has long been established that a sovereign has

jurisdiction to prosecute an offense where only part of the crime

has been committed within its boundaries.     See United States v.

Busic, 592 F.2d 13, 20 n.4 (2d Cir. 1978).    Where a crime is

committed in various jurisdictions, "any state in which an

essential element of the crime is committed may take

jurisdiction."   21 Am Jur. 2d Criminal Law § 345 (1981).     Cf.
Gregory v. Commonwealth, 5 Va. App. 89, 93, 360 S.E.2d 858, 861

(1987), aff'd, 237 Va. 354, 377 S.E.2d 405 (1989).     Accordingly,

we conclude that the trial court was vested with jurisdiction.

The conviction appealed from is affirmed.

                                                           Affirmed.




                                  5